DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In para [0042], the seat cushion and arm rest are both designated as element (406).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Zhang (US 2020/0385124) or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang in view of Friedlander (US 2014/0252821).
In re. claim 1, Zhang teaches an apparatus for reducing a risk of cross-contamination between adjacent first and second passengers while traveling on an aircraft, the apparatus comprising: a flexible shield (22) (fig. 4A) (para [0044]); a case (24) configured for containing the flexible shield when the flexible shield is not deployed (fig. 4A), the flexible shield being extendable from the case (figs. 1-2); an attachment mechanism configured to attach the case to a structural member of the aircraft (attachment means of divider wall when case (24) is implemented as a divider wall (24)) (para [0057]), such that the case is located beside the first passenger and between the first and second passengers (para [0057]); and an extension mechanism (40) (fig. 3) configured to maintain the flexible shield in a substantially flat, vertical configuration when the flexible shield is extended upward from the case (fig. 4A), thereby providing a barrier between the first and second passengers that inhibits cross contamination between the first and second passengers by airborne droplets (para [0057]).
If the applicant is of the opinion that the divider wall embodiment of the case (24) is not an attachment mechanism, Friedlander teaches an attachment mechanism (20) configured to attach a case (10) to a structural member of the aircraft (fig. 4), such that the case is located beside the first passenger and between the first and second passengers (32a, 32b) (fig. 4).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Zhang to incorporate the teachings of Friedlander to have the recited attachment mechanism between the seating assemblies, for the purpose allowing the modular box-like form of the housing to be secured in the aircraft and be usable for other cabin environments.
In re. claim 2, Zhang teaches the apparatus of claim 1, wherein the flexible shield is configured to be coiled within the case when the flexible shield is not deployed (fig. 4A).
In re. claim 3, Zhang teaches the apparatus of claim 2, further comprising a spring configured to withdraw the flexible shield into the case when deployment of the flexible shield is terminated (spring to wind the partition) (para [0050]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 3 above, and further in view of Orsulak (US 3,891,263).

In re. claim 4, Zhang fails to disclose a ratchet mechanism configured to maintain the shield exterior to the case while the shield is in use, and to release the shield for retraction by the spring into the case when use of the shield has ended.
Orsulak teaches a ratchet mechanism (33) (figs. 5-6) configured to maintain the shield exterior to the case while the shield is in use, and to release the shield for retraction by the spring into the case when use of the shield has ended (via manually controlled pawl) (col. 2, ln. 61-67)).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Zhang to incorporate the teachings of Orsulak to have a ratchet mechanism, for the purpose of allowing manual operation of the flexible shield.

Claims 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as modified by Friedlander as applied to claim 1 above.

In re. claim 5, Zhang as modified by Friedlander (see Friedlander) teach the apparatus of claim 1, wherein the attachment mechanism comprises an insertion member configured for insertion between a seat cushion upon which the first passenger is seated and an adjacent structure (fig. 4).
The motivation for combining the references is provided in the rejection of claim 1.
In re. claim 6, Zhang as modified by Friedlander (see Friedlander) teach the apparatus of claim 5, wherein the insertion member comprises an attachment arm (20) configured to extend downward from the case (fig. 4).
In re. claim 7, Zhang as modified by Friedlander (see Friedlander) teach the apparatus of claim 6, wherein the attachment arm is configured to pivot into alignment with the case when the apparatus is not attached to the structural member of the aircraft (fig. 3).
In re. claim 12, Zhang as modified by Friedlander (see Friedlander) teach a method of reducing a risk of cross-contamination between first and second passengers seated in adjacent seats of an aircraft, the method comprising: providing an apparatus according to claim 1 (as stated above); transporting by the first passenger of the apparatus into the aircraft; upon being seated in the aircraft adjacent to the second passenger, attachment of the apparatus by the first passenger to a structural member of the aircraft by means of the attachment mechanism (fig. 4), such that the case is located beside the first passenger and between the first and second passengers (fig. 4); and deployment by the first passenger of the extension mechanism, thereby maintaining the shield in a substantially flat, vertical configuration, such that the shield functions as a barrier between the first and second passengers that inhibits cross contamination between the first and second passengers by airborne droplets (fig. 4).
Zhang as modified by Friedlander (see Zhang) teach extension by the first passenger of the flexible shield from the case vertically upward (70) (para [0057]) (figs. 1-2 and 8).
The motivation for combining the references is provided in the rejection of claim 1.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 7 above, and further in view of Niwa et al. (US 6,052,227).

In re. claim 8, Zhang teaches the apparatus of claim 7, wherein the flexible shield comprises a sleeve (21, 23) (fig. 4A), and the extension mechanism comprises a rigid or semi-rigid rod (50, 60) that can be inserted into the sleeve (shown inserted in figs. 3-4A).
If the applicant is of the opinion that Zhang does not disclose a sleeve, Niwa discloses a sleeve (7, 10) (fig. 1), and the extension mechanism comprises a rigid or semi-rigid rod (5, 9) that can be inserted into the sleeve (Fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Zhang to incorporate the teachings of Niwa to have a rod that can be inserted into a sleeve, for the purpose of enabling the user to provide adjustable height configurations of the screen and/or provide increased support in the horizontal direction of the screen.
In re. claim 9, Zhang as modified by Niwa (see Zhang) teach the apparatus of claim 8, wherein the apparatus further comprises a storage cavity within which the rigid or semi-rigid rod can be stored when not deployed (within housing (24)) (figs. 2 and 4B).
Further, Zhang as modified by Niwa (see Niwa) teach the apparatus further comprises a storage cavity (23) within which the rigid or semi-rigid rod can be stored when not deployed (fig. 4).
In re. claim 10, Zhang as modified by Niwa (see Niwa) teach the apparatus of claim 9, wherein the storage cavity (23) is provided on an exterior surface of the case (fig. 4).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647